
	
		II
		112th CONGRESS
		2d Session
		S. 2305
		IN THE SENATE OF THE UNITED STATES
		
			April 19, 2012
			Mr. Lieberman introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To extend the temporary suspension of duty on yarn of
		  carded hair of Kashmir (cashmere) goats, of yarn count less than 19.35 metric,
		  not put up for retail sale.
	
	
		1.Yarn of carded hair of
			 Kashmir (cashmere) goats, of yarn count less than 19.35 metric, not put up for
			 retail sale
			(a)In
			 generalHeading 9902.40.85 of
			 the Harmonized Tariff Schedule of the United States (relating to yarn of carded
			 hair of Kashmir (cashmere) goats, of yarn count less than 19.35 metric, not put
			 up for retail sale) is amended by striking the date in the effective period
			 column and inserting 12/31/2015.
			(b)Effective
			 dateThe amendment made by subsection (a) applies with respect to
			 goods entered, or withdrawn from warehouse for consumption, on or after the
			 15th day after the date of enactment of this Act.
			
